Citation Nr: 0502743	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for high cholesterol, 
to include on a secondary basis.

2.  Entitlement to service connection for cardiovascular 
disease, to include on a secondary basis.

3.  Entitlement to service connection for cataracts, to 
include on a secondary basis.

4.  Entitlement to service connection for diabetes mellitus, 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The issues of hypertension, 
cataracts, and diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypercholesterolemia (high cholesterol) is not a disability 
for which VA compensation is payable.


CONCLUSION OF LAW

Service connection for hypercholesterolemia is not warranted.  
38 U.S.C.A. §§ 11l0, 1131 (West 2000); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated February 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated August 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records do not reflect any 
relevant finding of elevated cholesterol or disability 
arising there from.  His separation examination report does 
not reflect any relevant finding of elevated cholesterol or 
disability arising there from.  

On file are VA and private records covering treatment for 
various disorders from 1986 to 2003.  A March 1986 private 
medical report indicates that the veteran had slightly 
elevated cholesterol at 276 and triglycerides were elevated 
at 300.  Subsequent records show treatment for hyperlipidemia 
and hypercholesterolemia.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection also may be granted when the evidence 
shows that a veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b). 
 
The Board notes that lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability," Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
It is not a disease or injury, and thus cannot be a 
disability for purposes of VA compensation.  T

The Board acknowledges findings in the post-service treatment 
reports showing elevated cholesterol, many years after 
service.  However, such values are actually laboratory 
results and are not, in and of themselves, disabilities.  An 
award of service connection is therefore not warranted.  

As the law, rather than the evidence, is dispositive in this 
case, the claim must therefore be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim of service connection for high cholesterol is denied.


ORDER

Service connection for high cholesterol is denied.


REMAND

The veteran is claiming, in part, that the disabilities in 
issue are causally related to his service connected 
disorders.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition. 38 C.F.R. § 3.310 
(2003).  In addition, secondary service connection may also 
be established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Service connection is in effect for lymphogranulomatosis 
(Hodgkin's disease) at a 30 percent evaluation; splenectomy 
at a 30 percent evaluation; Duke B-2 adenocarcinoma of the 
rectum, status post left anterior resection and radiation 
associated with Hodgkin's disease, at a 10 percent 
evaluation; and post-operative scar of the lower abdomen 
associated with Duke B-2 adenocarcinoma of the rectum, status 
post left anterior resection and radiation, at a 
noncompensable evaluation.  

In light of the veteran's medical history, the Board is of 
the opinion that further development is warranted in order to 
determine whether the disabilities in issue are related to 
his service-connected disorders.  Also, the Board is of the 
opinion that further development is warranted in order to 
determine whether the veteran's hypertension is related to 
the in-service high blood pressure readings noted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to inform the 
veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA), as it 
relates to his claim for service 
connection on a secondary basis, to 
include informing him of what evidence 
the VA will obtain and to furnish 
copies of any pertinent evidence in his 
possession not previously submitted.

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records 
and VA medical records that are not of 
record and pertain to treatment for the 
veteran's hypertension, cataracts, and 
diabetes mellitus from July 1999 to the 
present.  After obtaining the necessary 
waivers, the RO should obtain any 
outstanding records and associate them 
with the veteran's claims file.  

3.  A VA examination should be 
conducted by a specialist in 
cardiovascular disorders to determine 
the etiology and severity of the 
veteran's cardiovascular disabilities, 
to include hypertension.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any necessary tests and 
studies should be accomplished.  The 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran's cardiovascular disabilities 
are related to service, including the 
in-service high blood pressure readings 
which include the December 1969 service 
medical record (blood pressure of 
180/80 and Grade II/VI systolic 
ejection at apex and base and the July 
1970 service medical record (blood 
pressure of 160/80)?  

If no, whether it is as likely as not 
that the veteran's hypertension was 
caused by or is aggravated by the 
veteran's service-connected 
disabilities, to include associated 
treatment.  A complete rationale for 
any opinion expressed should be 
included in the report.  

4.  A VA examination should be 
conducted by an ophthalmologist to 
determine the etiology and severity of 
the veteran's cataracts.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any necessary tests and 
studies should be accomplished.  The 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran's cataracts were caused by or 
are aggravated by the veteran's 
service-connected disabilities, to 
include associated treatment.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

5.  A VA examination should be 
conducted by an endocrinologist to 
determine the etiology and severity of 
the veteran's diabetes mellitus.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any necessary tests and 
studies should be accomplished.  The 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran's diabetes mellitus was caused 
by or is aggravated by the veteran's 
service-connected disabilities, to 
include associated treatment.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

6.  The RO should then readjudicate the 
issues on appeal to include a review of 
the evidence submitted since statement 
of the case.  In the event that any 
action taken remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case, 
which includes the regulations for 
secondary service connection.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


